EXHIBIT 32.1 PURSUANT TO 18 U.S.C. SECTION 1350 (SECTION -OXLEY ACT OF 2002) In connection with the Annual Report of Goa Sweet Tours Ltd. (the “Company”) on Form 10-K for the fiscal year ending July 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Chuntan Vernekar, Principal Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Chuntan Vernekar Chuntan Vernekar Principal Executive Officer and Principal Financial Officer Date: September 29, 2011
